Citation Nr: 1629639	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  08-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right upper extremity disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to January 1977 and from December 1979 to December 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is in the Veteran's file. 

In June 2010, the Board remanded the claims for entitlement to service connection for a bilateral knee disability, entitlement to service connection for a left hip disability, entitlement to service connection for a right upper extremity disability and entitlement to service connection for PTSD for further development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, in a November 2015 rating decision, the RO granted service connection for a bilateral knee disability and service connection for a left hip disability.  As these issues were granted in full, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for PTSD has been recharacterized as service connection for an acquired psychiatric disorder in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The issues of entitlement to service connection for a groin muscle disability and entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims on appeal.  

The Board notes that the Veteran has submitted copies of service treatment records from his second period of service from December 1979 to December 1983.  However, the Board finds that a more legible copy of these records should be requested and obtained from the service department.  

The record also shows that the Veteran might be in receipt of Social Security Administration (SSA) disability benefits.  At the Veteran's March 2010 videoconference Board hearing, the Veteran's representative at the time indicated that the Veteran had filed an SSA disability compensation application.  The record does not show that an inquiry has been made regarding these benefits.  To the extent they exist, they are presumed to be pertinent to the issue on appeal.  VA is obligated to obtain records of the SSA if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Next, for the claims on appeal, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.""  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

With regards to the Veteran's claim for a right upper arm disability, service treatment records dated in September 1982 show that the Veteran complained of sore right shoulder.  Minimal tenderness was noted and an assessment of mild trapezius muscle strain was provided.  

Post service treatment x-rays dated in June 1997 show that the Veteran's right shoulder showed degenerative changes of the right AC joint, narrowing of the space between the right acromion and right humeral head, and findings consistent with rotator cuff tear of impingement syndrome.    

In its June 2010 decision and remand, the Board requested the RO to schedule the Veteran for an appropriate VA examination to determine the etiology of any present right upper extremity disability.  The Veteran was afforded a VA examination in September 2015.  A diagnosis of degenerative arthritis affecting the Veteran's right side was provided; however, the VA examiner noted that he was asked to provide an opinion regarding the Veteran's left shoulder condition.  While the examination report reflects measurements for the right shoulder and the VA examiner noted that degenerative changes in both shoulders are more likely a consequence of natural progression of arthritic disease as a consequence of advanced age and years of wear and tear of the shoulders, the opinion and rationale focused on the Veteran's left shoulder rather than the Veteran's right upper extremity condition which is on appeal.  

In a November 2015 VA addendum, a VA examiner provided an opinion regarding the Veteran's right upper extremity disability.  The VA examiner stated that there was no indication within the Veteran's service treatment records of a right shoulder or right arm injury or complaint while on active duty.  The first indication of a right shoulder problems was in 1997.  He noted that the Veteran's VA examination demonstrated normal range of motion without pain and that there no nexus between the Veteran's mild right AC joint DJD and any in service event.  

The Board finds that the November 2015 medical opinion is not adequate.  The examiner noted that the Veteran's service treatment records did not reflect complaints of a right shoulder or right arm injury while on active duty.  However, as noted above, a September 1982 record shows that the Veteran complained of sore right shoulder and an assessment of mild trapezius muscle strain was provided.  Thus, it appears that the examiner's opinion was premised on an incorrect factual basis.  The Board finds that a remand in necessary to afford the Veteran an appropriate VA examination and to obtain an opinion as to the nature and etiology of any claimed right upper extremity disability found upon examination.  See Stegall, 11 Vet. App. 26; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With regards to the Veteran's claim for an acquired psychiatric disorder, to include PTSD, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2015).

A relatively recent regulatory amendment has changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3) (2015).  Under the new regulation, a Veteran's lay testimony alone, indicating that his claimed in-service stressor is related to his fear of hostile military or terrorist activity, may establish the occurrence of the claimed in-service stressor if it is consistent with the places, types, and circumstances of his service.  75 Fed. Reg. 39843.  The changes also require that a VA psychiatrist or psychologist, or a contract psychiatrist or psychologist, confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor.  75 Fed. Reg. 39852 .

The Veteran contends that he suffers from an acquired psychiatric disorder, to include PTSD, as a result of his active duty service.  The Board notes that the Veteran's DD Form 214's do not show any combat awards or citations.  Service treatment records are silent for any complaints or treatment for an acquired psychiatric disorder.

The Veteran has alleged stressful events which he experienced in service, to include an incident when traveling between Okinawa and Thailand during service when he was accosted and threatened by a Thai person who put an AK-47 in his face; knowing that a fellow Marine was killed at the base where he was stationed; and knowing that fellow Marines killed themselves and at times, the Veteran would have to clean up "that mess."  

A January 2006 correspondence from the Veteran's sister reflects that she described her brother, prior to his entering service as kind and loving.  She noted that after his separation from service, the Veteran was depressed.  She also noted that he was "jumpy, loud and skittish."  

Post service VA treatment records dated in January 2006 show that the Veteran was diagnosed with chronic PTSD and depression, not otherwise specified (nos).  A December 2007 VA treatment record reflects a diagnosis of anxiety state, PTSD and depression.  A March 2008 medical note from a staff psychiatrist indicated that the Veteran had been treated for PTSD since August 2005.  The VA psychiatrist stated that the Veteran presented symptoms of recurrent nightmares, disrupted sleep, recurring flashbacks, intrusive recollections, exaggerated startle responses, hypervigilance, irritability and avoidance of people and conversations about the war.  It was noted that the Veteran's military occupational specialty was infantry and that he witnessed numerous deaths of colleagues and suicides during service.  It was also noted that the Veteran had a gun pointed at him in Thailand.  The VA psychiatrist provided an opinion that the Veteran's experiences were related to his current PTSD.  A November 2009 VA treatment note shows that the Veteran reported sleeping for less than 3 hours per night, flashbacks, nightmares once to twice a week, exaggerated startle response and irritability.  A diagnosis of PTSD and a GAF score of 47 was provided.  

In its June 2010 decision and remand, the Board requested that the Veteran provide additional information regarding his claimed in-service stressors to enable research regarding his claimed stressors to be accomplished.  In an October 2011 correspondence, the Veteran's representative stated that the Veteran did not have additional evidence regarding his claim for PTSD.  The record shows that Formal Findings, dated in February 2006 and in November 2015, note the lack of information required to corroborate the stressful events noted by the Veteran.  

The Veteran has not been afforded a VA examination in connection with his claim for an acquired psychiatric disorder, to include PTSD.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any acquired psychiatric disorder that may be present.

Lastly, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department in efforts to obtain the Veteran's complete treatment records for the Veteran's second period of service from December 1979 to December 1983.  All efforts to obtain the records should be documented.  

2.  Attempt to obtain the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available and the Veteran should be notified if VA determines that the records do not exist or that further efforts to obtain them would be futile.

3.  Obtain relevant VA treatment records dated since October 2015.  If no relevant records exist, the claims file should be annotated to reflect such.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed right upper extremity disability.  All indicated studies must be performed, and all findings reported in detail in each examination report.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.

For any right upper extremity disability diagnosed, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that such had its onset in service or is otherwise related to service. 

In rendering an opinion, the examiner should note the lay statements and in-service and post-service symptomatology and treatment.

A rationale for any opinion expressed must be provided. 

5.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The examiner should identify all psychiatric pathology present, conducting any indicated tests and studies.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.  

Following a review of the record and examination of the Veteran, the examiner should list all psychiatric disabilities for which the Veteran meets the criteria for a diagnosis, or met the criteria for a diagnosis at any point during the course of the appeal.  If the examiner finds that the Veteran does not meet the criteria for a diagnosis of any psychiatric disability, this should be expressly stated. 

If the Veteran is diagnosed with PTSD, the examiner should state whether the Veteran's PTSD is related to a stressor, including any fear of hostile military or terrorist activity, during the Veteran's active service.

If the Veteran is diagnosed with psychiatric disorder(s) other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder had its onset in or is otherwise related to the Veteran's active service? 

The examination report must include a complete rationale for all opinions expressed.

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




